Citation Nr: 0924828	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the Veteran failed to attend a scheduled 
Board hearing without providing good cause.  Therefore, his 
request for a hearing must be considered withdrawn.  
38 C.F.R. § 20.702.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record does not show that an acquired 
psychiatric disorder, including PTSD began in service, nor 
does the evidence show that the Veteran has ever had a 
diagnosed psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in November 2004.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Dingess/Hartman, the Court found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in the March 2006 
correspondence.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  




Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, an August 1979 induction examination showed a 
normal psychiatric examination.  A January 1981 report of 
medical examination showed a normal psychiatric examination.  
In a March 1982 evaluation, the Veteran was described as a 
very competent young petty officer who showed a sincere 
desire to improve his technical abilities as a non-acoustic 
petty officer.  He was described as interacting well with 
supervisors and promoted good morale among shop personnel.  
The Veteran was recommended for advancement and retention in 
the Navy.  In September of 1982, the Veteran was given a 
letter of appreciation for his performance and dedication to 
duty while on deployment to naval station Rota, Spain and 
Naval Air Facility, Lajes-Azores, Portugal from March 23, 
1982 to August, 11, 1982.  In an April and October 1983 
evaluations, the Veteran received no performance score lower 
than a 3.6 out of 4.  

September 1985 emergency care and treatment notes show that 
the Veteran came to the clinic for cocaine detoxification.  
The Veteran reported that he had been free basing cocaine and 
had been on a binge for three to four months.  A diagnosis of 
cocaine addiction was provided.  Later September reports 
noted no gross psychopathy and on discharge from the 
emergency care clinic the Veteran was noted as being stable 
and showing no evidence of cocaine withdrawal.  

In a September 1985 counseling report, the Veteran stated 
that his use of cocaine began in June 1985 and continued on a 
three to four times a month basis until September.  The 
examiner stated that the Veteran was viewed as a drug abuser 
without dependence.  The Counseling and Assistance Center 
recommended that the Veteran participate in an alcohol and 
drug safety action program, that he participate in group 
counseling and individual counseling.  The report further 
stated that the Veteran's potential for continued military 
service appeared to be good as he seemed strongly motivated 
to remain drug free.  In December 1985, the Veteran was 
directed by command to report for screening and evaluation 
for inpatient alcohol rehabilitation.  In an evaluation for 
April 1985 to February 1986, the Veteran's performance was 
reported as having deteriorated rapidly.  The Veteran's air 
traffic control knowledge and practical application were 
found to be considerably less than expected.  The report 
stated that the Veteran self-admitted himself for cocaine 
abuse and that subsequent laboratory corroboration and poor 
professional performance resulted in his air traffic control 
specialist certification to be revoked.  His personnel 
records show that the Veteran received a 1 out of 4 for 
personal behavior.  In his March 1986 separation examination, 
the Veteran reported no depression or excessive worry and no 
nervous trouble of any sort.  A March 1986 administrative 
board report noted that the Veteran was being processed for 
separation by reason of misconduct due to drug abuse.  

In a statement received in March 2005, the Veteran stated 
that while on deployment to split sites of Rota Spain and 
Lajes-Ajores, Portugal, he was assigned to take photographs 
of the Gulf of Hammamet to see if there were any soviet naval 
crafts or submarines in the area.  The Veteran stated that 
his crew was told to stay twenty five miles off of the coast 
of Libya and to anticipate hostility.  The Veteran stated 
that upon reaching the twenty five mile standoff he was told 
that his plane would be doing a run-in using radar to obtain 
pictures of the gulf.  The Veteran was told to report the 
distance to the coast which he did in five mile increments.  
He stated that two nautical miles from the coast he was 
alerted to numerous fire control radars and other target 
acquisition radars which told him that he had been targeted.  
The Veteran reported that he told his flight commander who 
turned 180 degrees and retreated from the Libyan coast.  The 
Veteran stated that this event caused him to be severely 
traumatized.  He stated that as a result he requested a 
change of rate, had an increase of leave requests and 
underwent period of alcohol abuse which became a substance 
abuse problem.

In his VA form 9 substantive appeal dated May 2006, the 
Veteran stated that he believed his claim for PTSD was 
decided incorrectly.  The Veteran stated that he was 
sufficiently traumatized by his situation over Libyan waters.  
The Veteran additionally noted the names of his crew during 
the event.  

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder, including PTSD was not 
incurred as a result of any established event, injury, or 
disease during active service.  No credible supporting 
evidence that the claimed in-service stressor occurred has 
been submitted or obtained.  While the Veteran's personnel 
records do show that the Veteran was stationed between Rota 
Spain and Lajes-Ajores, Portugal, there is no evidence to 
show that the purported incident occurred during that period.  
Additionally, while the Veteran's extensive medical and 
personnel records do show signs of substance abuse occurring 
after the incident in question, none of these reports mention 
any such stressor.

The Board finds that there is no evidence other than the 
Veteran's own unsubstantiated report establishing that an 
event, injury, or disease occurred during active service.  
Therefore, no stressor has been identified.  Furthermore, all 
evidence within the Veteran's personnel records suggest that 
the Veteran's drug abuse and not an in service stressor led 
to his deteriorating performance. 

In this case, the Board finds that no medical examination is 
necessary.  There is absolutely no evidence that the Veteran 
has, in the past, or presently suffers from an acquired 
psychiatric disorder, including PTSD.  The evidence has not 
established that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and had not 
indicated that the claimed disability or symptoms may be 
associated with the established event. 38 C.F.R. § 
3.159(c)(4).

While the Veteran may sincerely believe that he has an 
acquired psychiatric disorder as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

The Veteran has claimed that he suffers from the residuals of 
a left knee disorder incurred when he injured it playing 
football during service.  Service medical records show that 
he injured his left knee while playing football in September 
1981 and that he was found at that time to have slight edema 
around the circumference of the patella.  Joint strain was 
diagnosed.  In October 1981, examination of the left knee 
found it to be normal.  By April 1982, he was found to have 
an asymptomatic left knee; however, no examination has been 
conducted to determine the present status of the left knee 
and no diagnosis is provided in the claims file. 

The Veteran's assertion that he continues to have symptoms 
from a left knee injury which occurred in service is 
plausible.  A medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease. 
38 C.F.R. § 3.159(c)(4). The Court has held the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has 
sufficiently indicated that his current disorder may be 
associated with his military service, therefore the VA must 
provide an examination of the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issue on 
appeal.  After he has signed the 
appropriate releases, records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for review.

2.  The Veteran should be scheduled for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and an examination 
of the Veteran the physician should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran has a left 
knee disorder related to service.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


